NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                     No. 12-3062
                                    _____________

                               ANGELO RODRIGUEZ,
                                             Appellant

                                            v.

      NATIONAL RAILROAD PASSENGER CORPORATION t/b/a AMTRAK,
                          _____________

                    On Appeal from the United States District Court,
                           Eastern District of Pennsylvania
                               (Case No. 2-11-cv-00043)
                       District Judge: Honorable Jan E. DuBois
                                    _____________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                    May 6, 2013
                                  _____________


              Before: SLOVITER, FUENTES, and ROTH, Circuit Judges.

                             (Opinion Filed: July 24, 2013)
                                   _____________

                              OPINION OF THE COURT
                                  _____________

FUENTES, Circuit Judge:

      Angelo Rodriguez alleges that National Railroad Passenger Corporation t/b/a

Amtrak (“Amtrak”), discriminated against him in violation of Title VII of the Civil

Rights Act of 1964 and the Pennsylvania Human Relations Act (“PHRA”) for failing to
promote him to a District Manager position. Amtrak filed a motion for summary

judgment, which the District Court for the Eastern District of Pennsylvania granted,

finding that Rodriguez failed to make out a prima facie case of racial discrimination

under Title VII and the PHRA. Rodriguez now appeals. We will affirm the judgment of

the District Court.1

                                               I.

         Because we write primarily for the parties, we set forth only those facts that are

relevant to our conclusion. Rodriguez is a Hispanic male who has worked for Amtrak for

thirty-four years, holding various positions as a ticket and reservations clerk, material

handler and lead baggage clerk. In May 2009, Rodriguez applied for the position of

Harrisburg District Manager. Applicants were required to have, among other

qualifications, station operation experience, the ability to effectively communicate with

customers and organizations, and demonstrated experience in a supervisory/leadership

position. The job posting also stated that it was highly desirable for an applicant to have

experience in mechanical operations. Rodriguez failed to possess all of the required

qualifications for the position. After considering Rodriguez’s application and conferring

with a colleague, Amtrak’s Human Resources Manager concluded that Rodriguez was

not qualified for the District Manager position. Four other candidates were selected to

interview.

         On January 4, 2011, Rodriguez filed a complaint in the Eastern District of

Pennsylvania, alleging that Amtrak discriminated against him by failing to promote him

1
    We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291.

                                               2
to the position of District Manager, and instead interviewing two Caucasian employees

who lacked the requisite experience. Rodriguez alleges that this conduct constituted race,

color, and national origin discrimination in violation of Title VII and the PHRA. Amtrak

filed a motion for summary judgment on March 3, 2012. The District Court found that

Rodriguez failed to present any evidence from which a reasonable factfinder could infer

that the adverse employment action was motivated by discrimination and, therefore,

granted summary judgment for Amtrak.

                                             II.

       This Court reviews a grant of summary judgment de novo, applying the same

standard as the district court. MBIA Ins. Corp. v. Royal Indem. Co., 426 F.3d 204, 209

(3d Cir. 2005). Summary judgment is awarded only when “there is no genuine issue as to

any material fact and . . . the moving party is entitled to a judgment as a matter of law.”

Fed. R. Civ. P. 56(c); Liberty Mut. Ins. Co. v. Sweeney, 689 F.3d 288, 292 (3d Cir.

2012). All reasonable inferences must be made in favor of the nonmoving party.

Sweeney, 689 F.3d at 292.

       The district court properly addressed Rodriguez’s claim under Title VII and the

PHRA using the burden shifting analysis of McDonnell Douglas Corp. v. Green, 411

U.S. 792 (1973). Under this framework, a plaintiff alleging workplace discrimination

bears an initial burden of establishing a prima facie case of discrimination. Id. at 802. A

plaintiff makes out a prima facie case of discrimination by showing that he/she (1) is a

member of a protected class; (2) was qualified for the position; (3) suffered an adverse




                                              3
employment action; and (4) the adverse employment action was made under

circumstances that give rise to an inference of unlawful discrimination. Id.

       If the plaintiff establishes a prima facie case, the burden shifts to the defendant to

provide evidence of a non-discriminatory reason for the adverse employment

decision. Id. Once this burden is met, the plaintiff is responsible for demonstrating that

the defendant’s rationale for the adverse employment decision was a pretext for

discrimination. Jones v. Sch. Dist. of Phila., 198 F.3d 403, 412 (3d Cir. 1999).

       Rodriguez has failed to make out a prima facie case of discrimination.

Amtrak concedes that Rodriguez is a member of a protected class and has suffered an

adverse employment decision. We also agree with the District Court that a reasonable

juror could conclude that he was qualified for the District Manager position. However,

Rodriguez fails to demonstrate that the adverse employment decision was made under

circumstances giving rise to an inference of discrimination because he cannot

prove Amtrak was motivated by discrimination. See Fuentes v. Perskie, 32 F.3d 759, 765

(3d Cir. 1994) (holding that the inquiry is whether discrimination motivated the

employer).

       A plaintiff’s subjective belief that race played a role in an employment decision is

not sufficient to establish an inference of discrimination. However, discrimination may be

inferred by showing that the employer treated a similarly situated employee outside of the

plaintiff’s class more favorably. Jones, 198 F.3d at 410-11.

       Rodriguez asserts that he can show an inference of discrimination because Amtrak

hired a lesser qualified candidate, or at most one that was similarly qualified. However,


                                              4
the record reveals that Amtrak hired someone who was more qualified. Without proof

that a similarly qualified candidate was treated more favorably, Rodriguez is left only

with his subjective belief that race played a role in Amtrak’s decision not to promote him.

He presents no discriminatory statements by Amtrak or evidence of discriminatory

motivations to support his allegations. Therefore, Rodriguez has failed to establish a

prima facie case of discrimination. Consequently, we conclude that the District Court did

not err in granting summary judgment for Amtrak. Even assuming Rodriguez had

established a prima facie case of discrimination, Amtrak has offered legitimate, non-

discriminatory reasons for denying his promotion, such as his failure to properly fill out

his application and his weaker qualifications when compared to other candidates.

                                            III.

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                             5